DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP217 (JP2007147217).
Claim 20: JP217 teaches a moving agent moving in an indoor space (robot 10 is shown inside in figure 1),  the moving agent comprising:  	a driving driver including at least one driving motor (The driving driver is wheels 24, and the driving motor is 26 as taught in [0032]);  	a communicator configured to communicate with an air cleaner disposed in the indoor space ([0072] teaches that the robot has an air cleaner C which communicates with the robot 10 based on the detection of the odor sensor.);  	a sensor configured to obtain situation information including at least one of feature information associated with a structure of the indoor space, zone-based air quality information, and dust occurrence information (odor sensor 106); and  	a processor configured to obtain a type of indoor space by using the feature information, obtain cleaning information by using the type of the indoor space and the situation information, and transmit the cleaning information to the air cleaner ([0072] teaches performing a comparison between the odor sensor 106 and the set odor intensity and giving off a control signal for operation or stopping operation).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over KR771 (KR20180017771A) in view of Naruo (US4790862).

Claim 1: KR771 teaches in figures 1-5 an air cleaner disposed in an indoor space ([0001] teaches invention relates to air conditioner controlling vane of indoor unit to operate an air clean mode. Figures 1-3 shows the cabinet 50 and air conditioning unit 10.), the air cleaner comprising:  	a blower including a suction port and a discharging port (The fan 210 is the blower, and it is taught in [0072] that the fan is inside the cabinet 50. The cabinet 50 has air inlet 51 and air outlet 52 as taught in [0073].);  	a fan motor configured to cause air flow ([0083] teaches that a control unit controls the indoor fan 210. While this does not specify a fan motor, it implies there is a driving device that is running the fan or powering the fan from the control unit, otherwise the fan would not be able to be controlled.);  	a purifier installed in the blower to clean air (filter 700 shown in figure 1);  	a flow converter configured to change a flow direction of air discharged from the discharging port (Vanes 70 at the air outlet 52);  	a communicator configured to communicate with a moving agent moving in the indoor space ([0102]-[0105] teaches a communication module 81 and 82 that communicates with the moving agent T as seen in figure 3.); and  	a processor configured to receive feature information collected by the moving agent and associated with a structure of the indoor space, obtain a type of the indoor space by using the feature information, and control an operation of at least one of the fan motor and the flow converter by using the type of the indoor space to adjust at least one of an operation mode, a wind direction, and a wind volume (The control unit along with the communication modules and external server S is considered to read upon the processor. [0107] teaches that the control unit C can control the vane 70 in order to change the position. The limitations related to the processor are considered to be intended usage and since the prior art teaches the structure of the claims, it would be capable of this limitation. Claims directed to an apparatus must be distinguished in the prior art in terms of structure rather than function. MPEP 2114.)
If KR771 does not teach a fan motor, KR771 still teaches that a control unit C controls the fan inside the unit 10 ([0083]). This means that the fan must be powered in some way.
Naruo teaches an air cleaning machine to be used indoors (abstract teaches air cleaning machine used in houses or offices). Figures 2 and 7 shows a control unit for the device that has a fan 7 being powered by motor 6 by the control unit 25. It would have been obvious to one of ordinary skill before the effective filing date of the invention to have a motor power the fan of KR771 as KR771 teaches the components of a fan and control unit to power the fan and Naruo teaches an analogous device that has a driving motor to move the fan.
Claim 2: KR771 teaches the processor adjusts at least one of the operation mode, the wind direction, and the wind volume by using cleaning information corresponding to the type of the indoor space among a plurality of cleaning information respectively corresponding to types of a plurality of indoor spaces ([0106]-[0107] teaches that the control unit operates the air conditioner including the vanes and air purge based on information given.).   
Claims 3-7: KR771 teaches in figure 5 and [0134]-[0143] that the air conditioning method involves transmitting information of the household appliance to the control unit in order to start the household appliance and the air conditioner to clean the dust. These claims are also considered to be intended usage as they only refer to the cleaning information and how that relates to the air cleaner cleaning specific areas of the indoor space that is deemed to be more dirty or not up to par as other spaces. Since the prior art teaches the structure of the claims, it would be capable of this limitation. Claims directed to an apparatus must be distinguished in the prior art in terms of structure rather than function. MPEP 2114. 
Claim 8: KR771 teaches the processor receives situation information including at least one of zone-based air quality information and dust occurrence information collected by the moving agent and controls an operation of at least one of the fan motor and the flow converter by using the type of the indoor space and the situation information to adjust at least one of the operation mode, the wind direction, and the wind volume ([0141]-[0142] teaches starting the air conditioner 10 by using information from T. Since the air conditioner 10 controls the fan, this would read upon the limitation. This is also considered to be intended usage. Since the prior art teaches the structure of the claims, it would be capable of this limitation. Claims directed to an apparatus must be distinguished in the prior art in terms of structure rather than function. MPEP 2114.).  
Claim 9: KR771 teaches the processor determines a specific zone on which intensive cleaning is to be performed, based on the situation information (figure 5 and [0134]-[0143] teach that the air conditioning method involves transmitting information of the household appliance to the control unit in order to start the household appliance and the air conditioner to clean the dust).  
Claim 10: KR771 teaches the specific zone is a zone where air quality is 105worst in the indoor space (figure 5 and [0134]-[0143] teach that the air conditioning method involves transmitting information of the household appliance to the control unit in order to start the household appliance and the air conditioner to clean the dust).  
Claim 11: KR771 teaches the specific zone is a zone which does not reach target air quality in the indoor space (figure 5 and [0134]-[0143] teach that the air conditioning method involves transmitting information of the household appliance to the control unit in order to start the household appliance and the air conditioner to clean the dust).  
Claim 12: KR771 teaches the specific zone is a zone where the dust occurrence information appears (figure 5 and [0134]-[0143] teach that the air conditioning method involves transmitting information of the household appliance to the control unit in order to start the household appliance and the air conditioner to clean the dust).  
Claim 13: KR771 teaches the processor obtains cleaning information corresponding to the type of the indoor space among a plurality of cleaning information respectively corresponding to types of a plurality of indoor spaces, obtains zone cleaning information corresponding to the specific zone among a plurality of zone cleaning information included in the cleaning information corresponding to the type of the indoor space, and adjusts at least one of the operation mode, the wind volume, and the wind direction by using the zone cleaning information corresponding to the specific zone (Figure 5 and [0134]-[0143] teach that the air conditioning method involves transmitting information of the household appliance to the control unit in order to start the household appliance and the air conditioner to clean the dust. This is also considered to be intended usage. Since the prior art teaches the structure of the claims, it would be capable of this limitation. Claims directed to an apparatus must be distinguished in the prior art in terms of structure rather than function. MPEP 2114.).  
Claim 14: KR771 teaches the zone cleaning information corresponding to the specific zone is a setting value of the air cleaner for more quickly enhancing air quality of the specific zone of the indoor space than air quality of another zone, based on the structure of the indoor space (Figure 5 and [0134]-[0143] teach that the air conditioning method involves transmitting information of the household appliance to the control unit in order to start the household appliance and the air conditioner to clean the dust. This is also considered to be intended usage. Since the prior art teaches the structure of the claims, it would be capable of this limitation. Claims directed to an apparatus must be distinguished in the prior art in terms of structure rather than function. MPEP 2114.).  
Claim 15: KR771 teaches the processor obtains uniformity of air quality of the indoor space on the basis of the situation information, when the uniformity is lower than a predetermined value, the processor adjusts at least one of the operation mode, the wind volume, and the wind direction by using the cleaning information corresponding to the type of the indoor space, and  the cleaning information corresponding to the type of the indoor space is a setting value of the air cleaner for enabling air quality of the indoor space to be uniform, based on the structure of the indoor space (Figure 5 and [0134]-[0143] teach that the air conditioning method involves transmitting information of the household appliance to the control unit in order to start the household appliance and the air conditioner to clean the dust. This is also considered to be intended usage. Since the prior art teaches the structure of the claims, it would be capable of this limitation. Claims directed to an apparatus must be distinguished in the prior art in terms of structure rather than function. MPEP 2114.).  
Claim 16: KR771 teaches the processor stores information about the specific zone in a memory, and in a next operation of the air cleaner, the processor performs intensive cleaning on the specific zone on the basis of the stored information about the specific zone (Both communication modules and an external server S are considered to read upon this limitation).  
Claim 17: KR771 teaches an operation of the air cleaner starts, the processor transmits a situation information collection command to the moving agent (Figure 5 and [0134]-[0143] teach that when the air conditioner is off, it will message that the appliance T has started and the tracking control step can operate the air conditioner in air cleaning mode based on the position of T. This is also considered to be intended usage. Since the prior art teaches the structure of the claims, it would be capable of this limitation. Claims directed to an apparatus must be distinguished in the prior art in terms of structure rather than function. MPEP 2114.).  
Claim 18: KR771 teaches the moving agent is a robot vacuum cleaner (T in figure 3).  
Claim 19: KR771 teaches the processor obtains at least one of a position and a direction of the air cleaner in the indoor space on the basis of feature information and corrects the cleaning information corresponding to the type of the indoor space on the basis of at least one of the position and the direction of the air cleaner (Figure 5 and [0134]-[0143] teach that when the air conditioner is off, it will message that the appliance T has started and the tracking control step can operate the air conditioner in air cleaning mode based on the position of T. This is also considered to be intended usage. Since the prior art teaches the structure of the claims, it would be capable of this limitation. Claims directed to an apparatus must be distinguished in the prior art in terms of structure rather than function. MPEP 2114.).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 5228306, 20180299899, 20180055326, 2018005312, 20170112344, 20050207951.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose telephone number is (571)272-8171. The examiner can normally be reached Mon-Fri; 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Jones can be reached on (571) 270-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/P.Y.S/Examiner, Art Unit 1776                                                                                                                                                                                                        05/26/2022